834 N.E.2d 912 (2005)
216 Ill. 2d 735
296 Ill. Dec. 107
STATE of Illinois ex rel. BEELER SCHAD & DIAMOND, P.C., respondent,
v.
RITZ CAMERA CENTERS, INC., et al., etc., petitioners.
No. 100852.
Supreme Court of Illinois.
September 29, 2005.
*913 In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in State of Illinois v. Ritz Camera Centers, Inc., case No. 1-05-1059 (05/23/05), denying defendants' application for leave to appeal, and answer the certified questions of law raised by the trial court.
FREEMAN, J., took no part.